In a proceeding to settle a testamentary trustee’s accounts, etc., decree of the Surrogate’s Court, Kings County, entered on the report of a referee, modified on the law and the facts by striking out the provisions requiring the appellant to restore the fund, plus interest, and accept the named securities, and by substituting in place thereof a provision for the discharge of the appellant upon payment of the sum of $555, with interest at four per cent per annum from the dates of the defaults in payment of interest on the mortgage certificates, and upon surrender of all assets of the estate. As thus modified, the decree is affirmed, with costs to the respondent, payable out of the estate, and the matter is remitted to the Surrogate’s Court for the entry of a decree accordingly. We do not find that there was negligence in investing in the guaranteed whole mortgages in February and March, 1931. We find that there was negligence in making the purchases of the guaranteed mortgage certificates at prices above the market prices. Lazansky, P. J., Hagarty, Johnston and Adel, JJ., concur; Close, J., dissents and votes to affirm the decree. Settle order on notice.